Citation Nr: 1550309	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  15-23 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.  


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The Veteran served on active duty from August 1942 to October 1945.  The Appellant seeks benefits as his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, that denied service connection for the cause of the Veteran's death and denied entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318.  

The case was later transferred to the New York, New York Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Veteran died in October 2012.  The death certificate lists the immediate cause of death as heart failure.  Spinal stenosis, pneumonia, and arthritis were listed as other significant conditions contributing to death, but not related to the immediate cause of death.  

During the Veteran's lifetime, service connection was established for bilateral hearing loss (rated 100 percent).  The Veteran was assigned a 100 percent rating for bilateral hearing loss, effective May 30, 2006, or for a little over six years.  

The Veteran's service treatment records are incomplete and were apparently partially destroyed in the 1973 fire at the National Personnel Records Center (NPRC).  A May 2013 response from the NPRC indicated that the record was fire-related and that the original service treatment records were moldy and brittle.  It was noted that the best copies available were furnished.  

The Veteran's available service treatment records do not show treatment for any heart problems or for any respiratory problems, including pneumonia.  Such records also do not show treatment for spinal stenosis or for arthritis.  

Post-service private treatment records and VA examination reports show treatment for multiple disorders including congestive heart failure; hypertension; chronic obstructive pulmonary disease; anemia; status-post subdural hematoma; bilateral hearing loss; lumbar spine disabilities; and cervical spine disabilities.  

The Board notes that the Veteran's death certificate indicates that he died at the Long Island State Veterans Home.  The only report of record from that facility is a March 2011 Admitting/Annual History and Physical.  The Veteran's terminal records from such facility have not been associated with the claims file and should be obtained in order for the Board to make an informed decision regarding the cause of the Veteran's death.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Additionally, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Certain additional VCAA notice requirements may attach in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Generally, section 5103(a) notice for a DIC case must include:  (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  The content of the section 5103(a) notice letter will depend upon the information provided in the claimant's application.  In the instant case, the Appellant was not provided with a VCAA letter, to include the requirements indicated in Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

Further, the notice requirements of the VCAA require VA to notify the Appellant of what information or evidence is necessary to substantiate the claim, including what subset of the necessary information or evidence, if any, the claimant is to provide and what subset of the necessary information or evidence the VA will attempt to obtain.  As noted above, the Appellant has not been provided a current VCAA notice as to her claims for entitlement to service connection for the cause of the Veteran's death and for entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318.  Thus, notice addressing these matters must be provided on remand.  

Accordingly, the case is REMANDED for the following:  

1.  Send the appellant a VCAA notice under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. §3.159(b) (2015) that includes an explanation as to the information or evidence needed to establish a claim for service connection for the cause of the Veteran's death, as outlined in Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Also, advise the Appellant that an effective date will be assigned if DIC benefits are awarded, to include an explanation as to the information or evidence needed to establish an effective date.  

2.  Obtain the Veteran's medical records, dated immediately prior to his death in October 2012 (his terminal hospital records), from the Long Island State Veterans Home, or any other relevant facility.  

3.  Then, following any other appropriate development deemed necessary, readjudicate the appeal.  If either of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


